Citation Nr: 1549779	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, M. J., and A. J.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969 and from December 1990 to June 1991.  The Veteran also served with the Tennessee National Guard.

This matter comes to the Board of Veterans Appeals (Board) on appeal of a September 2012 rating decision by the Regional Office (RO) in Nashville, Tennessee.

In August 2015, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the claims folder.

The issue on appeal was originally characterized as whether new and material evidence has been received to reopen a claim of entitlement to service connection for atherosclerotic coronary artery disease.  In this respect, a November 2007 rating decision denied the claim for entitlement to service connection for atherosclerotic coronary artery disease.  The evidence before the Agency of Original Jurisdiction (AOJ) at the time of the November 2007 rating decision included service medical treatment records, the Veteran's statements, and private medical treatment records.  The Veteran did not appeal the decision.  Years later, in 2011, the Veteran's service personnel records were requested and the records indicated that the USS YORKTOWN was in the official waters of Vietnam.  These records are relevant to the issue on appeal.  As a result, the claim of entitlement to service connection for heart disability will be considered de novo without the requirement of the receipt of new and material evidence.  See 38 C.F.R. § 3.156(c) (2015).

Concerning the issue on appeal, the Board restyled the issue as shown on the title page of the decision to allow for consideration of all heart diagnoses.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a heart disability to include as due to exposure to an herbicide agent in service.  The evidence shows that the Veteran has a current heart disability.  An Ischemic Heart Disease Disability Benefits Questionnaire shows a diagnosis of coronary artery disease.

The service treatment records are absent for any indication of a heart disability or findings related to the heart.  The October 1969, February 1989, December 1990, and March 1992 reports of medical examination show that the Veteran's heart was clinically evaluated as normal.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Regulations also provide that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arteriosclerosis and/or cardiovascular-renal disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309 (2015).  

There is no indication of a heart disability within one year of service discharge, or until years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Indeed, the Veteran has stated that his disability onset years after active service-in the 2000s.  

Significantly, regulations also provide that specified diseases associated with exposure to Agent Orange, listed at 38 C.F.R. § 3.309(e), including ischemic heart disease (coronary artery disease), will be considered to have been incurred in or aggravated by service under the circumstances outlined in the regulation even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  

As such, VA must consider in this case whether the Veteran is entitled to the presumption of exposure to an herbicide agent under the provisions of 38 C.F.R. § 3.307(a)(6)(iii) or whether there has otherwise been demonstration of exposure to an herbicide agent during service, consistent with Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

The Veteran's DD Form 214 reflects that the Veteran served during the requisite time period during the Vietnam War Era.  38 C.F.R. § 3.307(a)(6)(iii).  He also received several decorations and medals, to include the Vietnam Service Medal.  As noted by the Federal Circuit, the receipt of the VSM alone does not establish service in Vietnam and "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In testimony at the August 2015 hearing before the undersigned Veterans Law Judge, the Veteran stated he had not set foot in Vietnam.  However, the Veteran contends that he is entitled to presumptive service connection on the basis that he was exposed to herbicide agents due to cutting other servicemen's hair which may have contained Agent Orange while aboard the USS Yorktown, and that he was on the flight deck when planes which may have sprayed Agent Orange would depart and arrive.  Documents of record establish that the Veteran served aboard the USS Yorktown (CVS-10) which was in the official waters of the Republic of Vietnam from March 13, 1968 to April 8, 1968, from May 5, 1968 to May 27, 1968, and from June 4, 1968 to June 16, 1968.  The record did not provide conclusive proof of in-country service.  

Information provided by CURR establishes that the USS Yorktown conducted special operations periods on Yankee station in the Gulf of Tonkin consisting of Naval gunfire spotting, search and rescue, surface, subsurface surveillance operations, anti-submarine warfare training, and carrier onboard delivery/helicopter logistic operations in support of task force 77 from March 14 to April 7, May 4-25, and June 6 to 16, 1968.  The deck logs for March, April, and May of 1968 were reviewed and concurred with the 1968 command history.  The history and deck logs did not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  The deck logs revealed that aircraft were launched and recovered, but did not list the destinations or passenger names.  

Regarding whether the USS Yorktown was in the inland waterways or docked or serving along the coastal waters, the Veteran submitted an article wherein it was noted that the USS Yorktown arrived in Vietnam in January 1966 prior to the Veteran's period of active service.  In addition, the article noted that the USS Yorktown prepared for duty in the Gulf of Tonkin, arriving on "Yankee Station" on March 16, 2968 and operated in the area until the end of June 1968.  Such dates correspond with the aforementioned dates researched by the CURR.  Again, the article does not provide any information related to the docking of the USS Yorktown or that the ship was on the inland waterways of Vietnam.   



VA's current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, which was most recently updated in November 2015, does not identify the USS Yorktown as a ship that operated on Vietnam's inland waterways, docked to shore or pier in Vietnam, operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, or operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  

Nevertheless, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  Also, to date, VA has issued no official change in policy or regulation to reevaluate its definition of inland waterways pursuant to Gray.  In view of the foregoing, the Board finds that this case is not ready for appellate consideration.  Again, the Veteran's ship has not been identified as a ship that operated on Vietnam's inland waterways, docked to shore or pier in Vietnam, operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, or operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Additionally, there has been no fact-based assessment of the probability of exposure in the offshore water location, to include from aerial spraying.  As such, development is required for the RO to obtain a fact-based assessment of the probability of herbicide exposure in the offshore water location of the USS Yorktown, to include from aerial spraying, and to await VA's official reevaluation of its definition of inland waterways, pursuant to Gray.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the locations of the USS Yorktown during the Vietnam era to specifically address, in light of the decision in Gray, whether the Veteran was exposed to herbicides.  In this regard, the RO must make or obtain a fact-based assessment of the probability of exposure to an herbicide agent, to include from aerial spraying, while in the official waters of the Republic of Vietnam from March 13, 1968 to April 8, 1968, from May 5, 1968 to May 27, 1968, and from June 4, 1968 to June 16, 1968.

2.  If inservice herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion.  The AOJ must then: (a) notify the Veteran of the specific records, if any, that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action, if any, it will take with respect to the claim. The Veteran must then be given an opportunity to respond.
 
3.  After the above development is completed, readjudicate this matter in consideration of any new policy or regulatory position taken by VA in light of the Gray case, and all new evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







